Case 2:18-cv-07993-KM-JBC Document 21 Filed 12/11/18 Page 1 of 1 PageID: 128



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


  MICHAEL CIDIEUDFORT
                                           Civil Action No. 18-7993 (KM)
              Plaintiff,

  v.

  THE STATE UNIVERSITY                     ORDER OF DISMISSAL
  RUTGERS, ET AL

                Defendants.


       This matter having been reported settled and the Court having

administratively terminated the action for sixty (60) days so that the parties

could submit the papers necessary to terminate the case, see Fed. R. Civ. P.

41(a)(1)(A)(ii), L. Civ. R. 41.1, and the sixty-day time period having passed

without the Court having received the necessary papers;

       IT IS on this 10th day of December, 2018

       ORDERED that the Clerk of the Court shall reopen the case and make a

new and separate docket entry reading “CIVIL CASE REOPENED”; and it is

further

       ORDERED that this matter be, and the same hereby is, DISMISSED

WITH PREJUDICE, and without costs pursuant to Fed. R. Civ. P. 41(a)(2).

                                                17                      C
                                             KEVIN MCNULTY
                                             U.S. District Judge
